      Case 2:19-cr-00012-MCE Document 102 Filed 12/10/20 Page 1 of 4



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH ROSE LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5    Attorney for Defendant
     GUILLERMO JOSE LEON RAMIREZ
6
7                              IN THE UNITED STATES DISTRICT COURT
8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA,   )                 Case No. 2:19-cr-0012 MCE, 2:19-cr-0011 JAM
10
                                  )
11             Plaintiff,         )
                                                    UNOPPOSED REQUEST FOR ORDER TO
                                  )                 RELEASE PORTION OF PRETRIAL
12         vs.                    )                 SERVICE RECORDS; [Proposed] ORDER
                                  )
13    GUILLERMO JOSE LEON RAMIREZ )
14                                )
               Defendant.         )
15                                )
                                  )
16
17
             Defendant Guillermo Jose Leon Ramirez, through counsel, Assistant Federal Defender
18
     Hannah Labaree, respectfully requests the court order the United States Pretrial Services Office
19
     to disclose the records related to Mr. Ramirez’ ankle monitor/radio frequency data, housed
20
     within the defendant’s Pretrial Services file, for the date of October 6, 2020. This request is made
21
22   pursuant to Local Rule 461(b), Federal Rule of Criminal Procedure 32, and 18 U.S.C. § 3153(c).

23           I.      Procedural Stance
24           On November 16, 2020, Mr. Ramirez was charged in Butte County with one count of
25
     Sale/Transportation of greater than 28.5G of cannabis in violation of California Health and
26
     Safety Code Section 11360(a)(3)(D). The conduct charged occurred on October 6, 2020.
27
28
     G
     Unopp. Request for Order to                     -1-                    United States v. Ramirez,
     Release Portion of Pretrial Records                                    2:19-cr-0011 JAM
                                                                            2:19-cr-0012 MCE
      Case 2:19-cr-00012-MCE Document 102 Filed 12/10/20 Page 2 of 4


     That case is yet unresolved. The allegation also serves as the basis for a pending Pretrial Services
1
2    Violation petition (CR 99). Further, the veracity of allegation is material to the sentencing factors

3    under 18 U.S.C. § 3553(a), to be considered by the District Court at the time of Mr. Ramirez’
4    Judgment and Sentencing on January 21, 2021.
5
             II.     Factual Basis for Request
6
             Mr. Ramirez has been on Pretrial release since December 7, 2019. See 2:19-cr-11 JAM,
7
     CR 46. During the entirety of his release he has been subject to location monitoring pursuant to
8
9    Special Condition numbers 11 and 12. Under these conditions, Mr. Ramirez is required to be

10   inside his home between the hours of 9 P.M. and 6 A.M. This is enforced by use of the ankle

11   monitor device, which registers when Mr. Ramirez leaves and enters his home such that the
12
     Eastern District Pretrial Services Office can monitor his compliance with the curfew hours.
13
             Information about Mr. Ramirez’ location on October 6, the date of the conduct
14
     underlying the criminal charge in Butte County, is material to the strength of the pending
15
16   allegation in the Pretrial Services petition and the Butte County criminal charge. The electronic

17   monitor administered by the Pretrial Services contains information related to Mr. Ramirez’

18   “leaves and enters” from his home throughout the period of time he has been on Pretrial release.
19
     Undersigned counsel understands that the Pretrial Services Office can furnish radio frequency
20
     information derived from the ankle monitor.
21
             III.    Request
22
             Based on the foregoing, Mr. Ramirez requests that his Court order the Pretrial Services
23
24   Office to release the radio frequency information from Mr. Ramirez’ ankle monitor for October

25   6, 2020. This information is specific, as required under Local Rule 461, and the information
26   necessary for the defendant to defend against the pending Pretrial Services Violation petition as
27
     well as to provide the Court necessary evidence at sentencing related to these allegations.
28
     G
     Unopp. Request for Order to                      -2-                    United States v. Ramirez,
     Release Portion of Pretrial Records                                     2:19-cr-0011 JAM
                                                                             2:19-cr-0012 MCE
      Case 2:19-cr-00012-MCE Document 102 Filed 12/10/20 Page 3 of 4


             The attorney for the government has indicated no objection. Both parties will receive the
1
2    requested information upon disclosure by Pretrial Services.

3                                                 Respectfully submitted,
4
     DATED: December 9, 2020                      HEATHER E. WILLIAMS
5
                                                  Federal Defender
6
                                                  /s/ Hannah Rose Labaree
7                                                 HANNAH ROSE LABAREE
                                                  Assistant Federal Defender
8
9                                                 Attorneys for Defendant
                                                  GUILLERMO JOSE LEON RAMIREZ
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     G
     Unopp. Request for Order to                    -3-                     United States v. Ramirez,
     Release Portion of Pretrial Records                                    2:19-cr-0011 JAM
                                                                            2:19-cr-0012 MCE
      Case 2:19-cr-00012-MCE Document 102 Filed 12/10/20 Page 4 of 4


                                                  ORDER
1
2            Based on the foregoing, and good cause appearing, it his hereby ORDERED that Pretrial

3    Services shall disclose the requested documents to both parties. Specifically, Pretrial shall

4    disclose the radio frequency information derived from Defendant Ramirez’ location monitor for
5
     October 6, 2020.
6
7
     DATED: December 9, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     G
     Unopp. Request for Order to                     -4-                     United States v. Ramirez,
     Release Portion of Pretrial Records                                     2:19-cr-0011 JAM
                                                                             2:19-cr-0012 MCE
